Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 15, 2019

                                      No. 04-19-00206-CR

                                     Joel ALEJANDREZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. 15-CR-101
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
         The reporter’s record was due to be filed with this court on August 1, 2019. See TEX. R.
APP. P. 35.1. After this court advised the court reporter that the record was late, court reporter
Dora Canizales filed a notification of late record. She requested a ninety-day extension of time
to file the record.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED
IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The
reporter’s record is due on September 3, 2019. See id.
        If the reporter’s record is not filed with this court by September 3, 2019, any further
requests for additional time to file the record must be accompanied by a signed, written status
report. The report must describe the transcript by day with the date, description, page counts,
and remarks for each day. The page counts must include the total number of pages, the number
of pages edited, proofread, and formatted into the required electronic form (including
bookmarks). The report may describe any unusual aspects of the record. The report must
describe any problems the court reporter reasonably believes may delay the completion of the
record beyond the extended date. A preferred form for the status report, with an accompanying
example, is attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court